Citation Nr: 1454063	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-13 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include arthritis.

2.  Entitlement to service connection for a neck condition to include arthritis.

3.  Entitlement to service connection for basal cell carcinoma of the face.

4.  Entitlement to service connection for osteoporosis.

5.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel 


INTRODUCTION

The Veteran had active duty service from August 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  Following the Board hearing, the record was held open for 30 days for the submission of additional evidence.

The hearing testimony reflects the Veteran's contention that his claimed sleep disorder is related to service-connected PTSD.  The listed issue is characterized to include secondary service connection.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Low Back and Neck Conditions

The Veteran asserts that his low back condition and his neck condition are related to carrying ammunition, food and water during supply missions.  The Veteran indicated that his back started hurting when he was in service.  The Veteran also testified that his neck condition is related to wearing a helmet in service.  

Service treatment records do not reflect complaints or diagnosis of a back or neck disability.  The Veteran is competent to report that he experienced back pain during service. 

Post-service treatment records reflect diagnoses of cervical and lumbar spine disabilities, including cervical and lumbosacral strain with degenerative changes.

The Veteran has not been afforded a VA examination to ascertain the etiology of his current back and neck disabilities.  In light of the current diagnoses of lumbar and cervical spine disabilities, as well as the Veteran's contentions, the Board finds that a VA examination is necessary. 

Basal Cell Carcinoma

The Veteran asserts that basal cell carcinoma is related to sun exposure and sunburn during service.  The Veteran is competent and credible to report that he had sunburns in service.  The Veteran also asserts that basal cell carcinoma is related to Agent Orange exposure.  The Veteran's exposure to Agent Orange is presumed, based upon his service in Vietnam during the Vietnam era. 

Post-service treatment records dated in August 2006 reflect that the Veteran was treated for basal cell carcinomas on his face.  A physician opined that such lesions are related to overall exposure to the sun and accumulative damaging effects of UV radiation.  The physician did not specifically link basal cell carcinoma to the Veteran's active duty service.    

The Veteran has not been afforded a VA examination to ascertain the etiology of basal cell carcinoma.  As there is evidence of sun exposure and Agent Orange exposure during service and a current diagnosis of basal cell carcinoma, a VA examination is warranted.  

Sleep Apnea

The Veteran asserts that a sleep disorder is related to herbicide exposure and combat experiences during service in Vietnam.  At the Board hearing, the Veteran indicated that he has sleep disorder symptoms that be related to service-connected PTSD.  

Although the treatment records in evidence do not reflect a current diagnosis of sleep apnea, they do reflect complaints of sleep disturbances.  

At the Board hearing, the Veteran indicated that he would be willing to have a sleep study performed, if necessary to determine whether sleep apnea is currently present. 

In light of the testimony regarding sleep impairment and the Veteran's contention of a relationship to service or a service-connected disability, a VA examination is necessary to ascertain the nature and etiology of any current sleep disorder.  
 
Osteoporosis

The Veteran asserts that osteoporosis is related to Agent Orange exposure during service in Vietnam.  

VA outpatient treatment records reflect current assessments of osteoporosis.  The Veteran has not been afforded a VA examination to determine whether osteoporosis is related to service.  Given the Veteran's contentions as well as the post-service evidence of treatment for osteoporosis, a VA examination is necessary.   

A review of the claims folder indicates that the most recent VA treatment records in evidence are dated in February 2013.  Any outstanding records should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records since February 2013 and associate the records with the claims folder or with the electronic record.  Any negative reply should be noted in the claims folder.

2.  Send the Veteran a VCAA notice letter advising him of the evidence necessary to substantiate the claim for service connection for sleep apnea secondary to service-connected PTSD.  

3.  Schedule the Veteran for a VA examination(s) to ascertain the etiology of a low back condition, neck condition, basal cell carcinoma and osteoporosis.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  Following the review of the claims file and examination of the Veteran, the examiner should address the following:

a) The examiner should provide an opinion as to whether a current low back condition, at least as likely as not (50 percent or greater likelihood) had its onset in service or is otherwise related to service.  

In rendering the opinion, the examiner should consider the Veteran's testimony that he had back pain during service, after carrying heavy packs of supplies during service.  The examiner should consider the Veteran's history of low back symptoms since service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

b) The examiner should provide an opinion as to whether a current neck condition, to include arthritis, at least as likely as not had its onset in service or is otherwise related to service.  

In rendering the opinion, the examiner should consider the Veteran's contentions that his neck disability is related to carrying heavy packs of supplies in service and to wearing a helmet in service.  The examiner should consider the Veteran's history of symptoms since service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

c) The examiner should provide an opinion as to whether basal cell carcinoma at least as likely as not had its onset in service or is otherwise related to service, including sun exposure and/or sunburns during service.

d)  The examiner should provide an opinion as to whether basal cell carcinoma is at least as likely as not related to Agent Orange exposure in service.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

e)  The examiner should provide an opinion to whether it is at least as likely that osteoporosis is related to service, including the Veteran's exposure to Agent Orange in service.

4.  Schedule the Veteran for a VA examination for sleep apnea.  The claims file must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  All indicated tests and studies, including a sleep study, if deemed necessary, should be completed.  The examiner should address the following questions:

a)  The examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed chronic sleep disorder (to include sleep apnea) had onset during service or is otherwise causally related to service, including combat during service.
  
b) The examiner should provide an opinion as to whether a current sleep disorder is at least as likely as not proximately due to service-connected PTSD.

c) The examiner should provide an opinion as to whether a current sleep disorder is aggravated (permanently worsened) by service-connected PTSD.  

The examiner should provide a detailed rationale for the opinion.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.   If any report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




					
							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



